DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-6, the claims depend on a cancelled claim.  Appropriate correction is required.
Regarding claim 5, in line 3, it is unclear what component the platform arrangement is configured to be mounted to.  Appropriate correction is required.
Regarding claim 7, the added limitation recites a method step.  Method steps may not be claimed in an apparatus claim.  Appropriate correction is required.
Claims 8-9 rejected under 35 USC 112 as being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anti by Vemuri et al., U.S. Patent Application Publication 2011/0140437.
Regarding claim 1, Vemuri discloses a wind turbine comprising a platform (30) and a frame (as shown in Fig. 8); comprising a first beam (135) having a fixed length and at least a second beam (160) having a fixed length, wherein the platform is to be attached to an interior of a tower or a supporting structure of the wind turbine by means of the frame wherein the platform is a standardized component while the fixed length of the first beam and the fixed length of the second beam is specifically adapted to dimensions of a specific section of the tower or the supporting structure where the platform arrangement is configured to be mounted to (it will be of a size which will accommodate the tower section); and wherein the first beam and the second beam are configured to carry the platform and attach the platform to the tower or the supporting structure of the wind turbine via contact between 
Regarding claim 3, Vemuri discloses a wind turbine wherein the first beam and the second beam are arranged substantially perpendicular to each other (see Fig. 8).  


                                                             Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al., U.S. Patent Application Publication 2013/0174508.
Regarding claim 1, Reed discloses a wind turbine tower comprising a platform (60) and a frame (components 44; see beams of Fig. 4); comprising a first beam (44) having a fixed length and at least a second beam (perpendicular component 44) having a fixed length (the lengths of the beams themselves 
Regarding claim 3, Reed discloses a wind turbine tower wherein the first beam and the second beam are arranged substantially perpendicular to each other (see Fig. 4).  
Regarding claim 4, Reed discloses a wind turbine tower wherein the diameter of the platform is smaller than the fixed length of the first beam and smaller than the fixed length of the second beam (see Fig. 3).  
Regarding claim 5, Reed discloses a wind turbine tower wherein adaption of the frame to the dimensions of the specific section of the tower or the supporting structure where the platform arrangement is configured to be mounted to is performed by increasing or decreasing the fixed lengths of the first beam and the second beam of the frame.  The phrase “configured to be mounted to” is a 
Regarding claim 6, Reed discloses a wind turbine tower wherein the platform comprises an interconnecting device (70) for facilitating a connection of the platform with the first beam and the second beam.  The phrase “for facilitating a connection” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 10, Reed discloses a wind turbine tower comprising a tower (12), a supporting structure (foundation, paragraph 29, as well as two bottommost tower section as shown in Fig. 1) for supporting the tower and a platform arrangement (20) comprising a platform (64) and a frame (components 44) comprising a first beam (44) having a fixed length and at least a second beam (44) having a fixed length (the beam does not vary in length), wherein the platform is configured to be attached to an interior of the tower (58) or the supporting structure of the wind turbine by means of the frame, wherein the platform is a standardized component (the platforms are of the same shape) while the fixed length of the first beam and the fixed length of the second beam is specifically adapted to dimensions of a specific section of the tower or the supporting structure where the platform arrangement is configured  to be mounted to (it needs to fit the section to be capable of being installed within the section).  The phrases “for supporting a tower,” “configured to be attached,” and “configured to be mounted to” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Reed discloses a wind turbine tower wherein the platform arrangement is mounted at top part of the supporting structure (see Fig. 1), the supporting structure comprising a monopile (the bottom tower section) and a transition piece (second to bottommost section) and the platform arrangement being mounted at a top part of the transition piece (see Fig. 7).  
Regarding claim 12, Reed discloses a wind turbine tower wherein the wind turbine comprises at least a second platform arrangement (20) being mounted at the tower and/or the supporting structure (Fig. 1, generally).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al., U.S. Patent Application Publication 2013/0174508 in view of Nielson, U.S. Patent Application Publication 2015/0345463.
Regarding claim 13, Reed discloses a wind turbine tower but does not specifically disclose a  method to mount electrical equipment for controlling a wind turbine at the wind turbine, the method comprising a) inserting the unit according to claim 7 into the tower or the supporting structure of the wind turbine by means of a downwards orientated movement b) moving the first platform along a mounting support related to the second platform, c) moving the unit further downwards until the first platform reaches a mounting support related to the first platform and d) attaching the first platform to the mounting support related to the first platform.  Nielson teaches wherein platforms are lowered into a wind turbine tower (in a downward motion) along a mounting support (32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to lower the platforms into the tower so that the platforms can be pre-assembled requiring less labor within the tower and to have a support which would guide the platforms in in a desired orientation so that the components of the platforms are aligned.  The platforms would then, upon installation, be attached to one another at least by the wall 58.
Regarding claim 14, the prior art, as modified, discloses a wind turbine tower but does not specifically disclose wherein the method comprises after step b) and before step d) turning the unit about a vertical axis, wherein the vertical axis is defined as being substantially vertical with regard to planar extensions of the first and second platform, respectively.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the units would need to be turned to align with the mounting support upon installation.
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  However the examiner notes the allowability of the claim is based on the present content and the claim is subject to review once written to overcome the 35 USC 112 rejection to ensure that the allowable subject matter remains.
Response to Arguments
No arguments have been presented. 
The examiner would like to note that the only components positively claimed in Claim 1 are a platform and a frame comprised of a first beam and a second beam.  As stated in the present as well as previous rejections, the limitations recited as figurative language are not positive recitations.  The prior art need only be capable of performing such recitations. As such, the claim remains broad and open to interpretation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633